2014 VT 38 

In re D.S., In re M.H. (2013-311
& 2013-312)
 
2014 VT 38
 
[Filed 25-Apr-2014]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40 as well as formal revision
before publication in the Vermont Reports.  Readers are requested to
notify the Reporter of Decisions by email at: JUD.Reporter@state.vt.us or by
mail at: Vermont Supreme Court, 109 State Street, Montpelier, Vermont
05609-0801, of any errors in order that corrections may be made before this
opinion goes to press.
 
 

2014 VT 38

 

Nos. 2013-311 & 2013-312

 

In re D.S., Juvenile


Supreme Court


 


 


 


On Appeal from


In re M.H., Juvenile


Superior Court, Franklin Unit,


 


Family Division


 


 


 


March Term, 2014


 


 


 


 


James
  R. Crucitti, J.


 

Michael Rose, St. Albans, for Appellant (13-311).
 
Matthew F. Valerio, Defender General, and Marshall Pahl,
Appellate Defender, Montpelier, for
  Appellant (13-312).
 
William H. Sorrell, Attorney General, and Martha E. Csala,
Assistant Attorney General,
  Montpelier, for Appellee.
 
 
PRESENT:  Reiber, C.J., Dooley, Skoglund, Robinson and
Crawford, JJ.
 
 
¶ 1.            
REIBER, C.J.   Mark, the father of
D.S., and Todd, the father of M.H., appeal from the trial court’s order
terminating their residual parental rights.*  We affirm the court’s decision.
¶ 2.            
D.S. was born in December 2007.  M.H. was born in May 2009. 
The children share the same mother.  Both fathers have extensive criminal
records and have been incarcerated for most of their children’s lives.  
¶ 3.            
The Department for Children and Families (DCF) became involved with the
family in December 2008 based on concerns of substance abuse, sexualized
behavior, domestic violence, and neglect.  DCF opened a case and began
working with mother to address these and other
issues.  In January 2012, the children were taken into custody pursuant to
an emergency care order.  Shortly thereafter, the court issued a temporary
care order continuing DCF custody.  At the time, both fathers were
incarcerated and facing numerous criminal charges.  
¶ 4.            
In July 2012, mother stipulated that the children were in need of care
or supervision.  An amended disposition report provided a concurrent goal
of reunification with mother and adoption.  All parties, including the
fathers, agreed to this plan at the disposition hearing.  DCF subsequently
moved to terminate parents’ rights.  Shortly thereafter, Todd filed a
motion to transfer custody of both children to his mother.  Following a
hearing, the court denied this motion, and it terminated both fathers’
rights.  Mother voluntarily relinquished her parental rights.   
¶ 5.            
The court made the following findings.  Mark was in federal prison
when D.S. was born.  His criminal record reflects six felony convictions,
twenty-four misdemeanor convictions, and twenty-one violation-of-probation
complaints.  His crimes include domestic assault, grand larceny, numerous
convictions for driving under the influence (DUI), and possession of
marijuana.  In January/February 2012, Mark returned to jail pending
charges for sexual assault on a victim less than sixteen years of age, furnishing
alcohol to minors, and lewd and lascivious conduct
with a child.  He also had pending charges for DUI, fourth offense, and
operating a vehicle without the owner’s consent, stemming from a September 2011
auto accident.  He was in jail at the time of the June 2013 termination
hearing.  
¶ 6.            
Mark has a significant temper problem when drinking, and he had been
prescribed Xanax to help with his anger problem.  Mark preferred to
illegally smoke marijuana instead of taking Xanax because Xanax made him drowsy
and he believed that marijuana better helped him with his anger and
anxiety.  The court expressed significant concern that Mark would not take
his medication to control his anger in the future.  It noted that Mark had
served federal jail time for a drug conviction involving marijuana.  He
also had numerous DUI convictions.  
¶ 7.            
At the time of the termination hearing, Mark had not seen D.S. for over
eighteen months.  Due to court-ordered conditions, he had not had any
contact with D.S. during this period.  Mark had never been the primary
caretaker for D.S.  He first saw D.S. when she was two or three years old
and had sporadic visits with her.  The longest period of time that Mark
had parent-child contact was in 2010 for a period of four-to-five months. 
Mark had little understanding of the trauma that D.S. suffered while living
with mother.  He believed that if he took custody of D.S. upon his release
from prison, she would be “a happy kid.”  The court found this belief
belied by the evidence.  The court also noted that Mark has four other
children, many of whom he had not seen for years.  
¶ 8.            
Todd also has an extensive criminal history.  He was incarcerated
when M.H. was six months old.  His record includes at least seven felony
convictions and thirty-two misdemeanor convictions.  His crimes include
assaults, thefts, violations of abuse prevention orders, unlawful restraints,
and two convictions for domestic assault with two different victims.  Todd
was incarcerated in December 2009 following an altercation with M.H.’s
mother.  At the time, mother said that Todd assaulted her while she was
holding M.H.  Todd was later released from prison but was incarcerated
shortly thereafter, and he has remained incarcerated ever since.  
¶ 9.            
During the first year that M.H. was in DCF custody, Todd did not contact
DCF regarding her well-being.  When Todd moved to a Vermont prison in
December 2012, he contacted DCF and asked that M.H. visit him in jail. 
The DCF social worker did not believe such visitation was in M.H.’s best
interest.  At the time, M.H. was being transitioned back to a foster home
after being in the Lund Family Center with mother, and there was another
planned transition from that foster home to a preadoptive home.  
¶ 10.         In
March 2013, DCF began attempting to arrange a jail visit between Todd and
M.H.  No visit had occurred by the time of the termination hearing. 
Todd last saw M.H. and D.S. two years before the termination hearing when his
mother brought the children to jail to visit him.  Todd believes he is the
“psychological father” of D.S.  He indicated that he cared for D.S. during
her first year of life, including taking her to doctor’s visits.  The
court observed that Todd had made all phone calls provided for by court order
and both children looked forward to talking with him.  While incarcerated,
Todd also took advantage of programming provided by the Department of
Corrections.  He attended the Circle of Parents Support Group, a Prevent
Child Abuse presentation on shaken baby syndrome, and a food and nutrition
education program. 
¶ 11.         As
noted, Todd proposed that the children be placed with his mother until he could
care for them following his release from prison.  The court found that it
was not in the children’s best interests to be placed with grandmother. 
It explained that both of grandmother’s children had significant difficulties
following the rules of society.  At least seven of her eleven
grandchildren had been involved with DCF.  Additionally, grandmother
allowed her son-in-law, a convicted sex offender, to be at her home and to have
contact with D.S. and M.H.  When asked about this by DCF, grandmother said
that she did not know this was an issue.  The court did not credit her
assertion that she did not know that her son-in-law was a convicted sex
offender and that he could not safely be around children.  The court found
that grandmother had adopted her son-in-law’s daughter, she knew of his
criminal convictions, and she knew that his conditions of probation prohibited
him from being around children under sixteen.  The court noted that
grandmother had filed a relief-from-abuse complaint against her son-in-law on
behalf of her son-in-law’s daughter.  Grandmother had also allowed M.H. to
have unsupervised contact with another individual, despite specific
instructions from DCF not to allow such contact.  Additionally,
grandmother allowed contact between Todd and the children while the children
were attending their daycare programs, unbeknownst to the DCF social
worker.  This made it difficult for the social worker to monitor the children’s
behaviors and to understand why certain behaviors were occurring.  
¶ 12.         The
court found that for most of their lives, the children had been exposed to
instability, yelling, screaming, and violence.  They had moved at least
ten times while living with mother and had multiple transitions to new homes
after coming into DCF custody.  The court found that it was not in the
children’s best interests to subject them to additional instability by removing
them from their present foster parents, who are members of D.S.’s family and
were prepared to adopt the children.  
¶ 13.         The
children’s foster parents are Mark’s sister and her partner.  The court
found that the children had shown great improvement since moving to this
home.  The girls no longer displayed aggressive behavior toward one
another, and D.S. no longer engaged in sexualized behavior.  The children
had also stopped using profane and vulgar language.  The court found that
the foster parents were meeting the children’s needs, and that they provided
the girls with needed structure, routine and predictability.  The children
were thriving as a result.  The foster parents loved the girls and were
committed to adopting them if they were freed for adoption.  As indicated
above, the court found that it would be a step backward for the children to
have to leave their foster home at this point.
¶ 14.         Based
on these and other findings, the court concluded that there had been a
substantial change in material circumstances because mother, who was the
subject of the reunification efforts, had voluntarily relinquished her parental
rights.  The court also found a substantial change in circumstances due to
fathers’ stagnation.  It explained that both fathers had been incarcerated
for significant periods of their children’s lives, and they both remained
incarcerated at the time of the hearing.  While it was possible that
either father could be released shortly, given the circumstances described
above, neither had made any progress toward being able to begin (not resume)
parenting their children in a reasonable period of time.  The fathers were
not out in society available to parent their children nor had they worked to
gain the skills to do so.  The young children needed permanency now. 

¶ 15.         The
court next considered whether termination of fathers’ rights was in the
children’s best interests.  In doing so, it evaluated the factors set
forth by statute.  See 33 V.S.A. § 5114.  It found that Mark had no
interaction or interrelationship with D.S. due to a court order that prevented
contact.  Prior to that court order, Mark spent only about four months out
of his five-year-old child’s life having any kind of consistent contact. 
While D.S. knew who her father was, she did not have a significant relationship
with him.  M.H. had had more of relationship with her father Todd in
recent months.  In December 2012, Todd asked for visits with M.H., and he
had consistently telephoned her and sent her cards and letters.  Todd had
been incarcerated, however, almost all of M.H.’s life.  Considering the
children’s relationships with their foster parents, and their adjustments to
their homes, 33 V.S.A. § 5114(a)(1),
(2), the court found that the children had strong loving relationships with
their foster parents, and the foster parents were meeting the children’s basic
and special needs.  Additionally, it found the children fortunate to be
placed together.  The children were well adjusted to their foster home and
thriving on the structure and stability they were receiving there.  
¶ 16.         As to
the most important statutory best-interest factor, the court found that neither
father could assume parental duties at the time of the hearing or within a
reasonable period of time.  Both remained incarcerated with pending
charges.  While both expressed optimism that their charges would be
dismissed, given their significant criminal histories, there remained a very
real concern that they would not be able to stay out of jail and find stable
homes and employment.  Both also had significant work to do in addressing
issues such as anger management, substance abuse, and domestic violence. 
The court found that a reasonable period of time had already passed for these
young children.  The children had been subjected to violence, substance
abuse and instability throughout their young lives.  They required
structure and stability now so that they could continue to grow and
thrive.  
¶ 17.         The
court further found that neither father played a constructive role in his child’s
life.  The fathers had been absent for much of their children’s lives, and
when they were present, the fathers exposed the children to instability,
violence, and substance abuse.  Thus, weighing all of the statutory best
interest factors, the court found that DCF had established by clear and
convincing evidence that the children’s best interests required that their
fathers’ rights be terminated.
¶ 18.         Finally,
the court denied Todd’s motion to transfer custody and guardianship of the
children to his mother, reiterating that it was not in the children’s best
interests.  Although grandmother had a relationship with M.H. and D.S.,
the court found it in the children’s best interests to remain in their foster
home, where they were doing exceptionally well and their needs were being
met.  To disrupt that now, the court concluded, given the children’s
trauma and young age, would be detrimental to their well-being and clearly
against their best interests.  Both fathers appealed from the court’s
order.  
¶ 19.         We
begin with Mark’s argument.  Mark asserts that the court’s decision was
based in material part on a factor beyond his control.  Specifically, he
maintains that he could not contact D.S. for eighteen months pursuant to a
court order.  According to Mark, it is therefore not his fault that he did
not have a significant relationship with D.S. or that he failed to play a
constructive role in her life.  
¶ 20.         This
argument is without merit.  First, Mark is solely responsible for the criminal
behavior that led to his incarceration and to the imposition of conditions
limiting his contact with D.S.  See In re K.F., 2004 VT 40, ¶ 12,
176 Vt. 636, 852 A.2d 584 (mem.) (rejecting father’s
argument that court’s termination decision was based on factors beyond father’s
control, and stating that “father bears sole responsibility for his frequent
incarceration, his failure to maintain consistent contact with [DCF], and his
lack of a bond” with his child).  Moreover, the court’s decision did not
focus solely on the eighteen-month period in which father had no contact with
D.S.  As set forth above, the court found that Mark was never the primary
caretaker for D.S.  He was incarcerated when D.S. was born, and saw D.S.
sporadically beginning when she was two or three years old.  Mark’s
longest period of contact with D.S. was four to five months in 2010.  Mark
similarly has had little contact with his other four children.  When Mark
did have contact with D.S., the court found that he exposed her to instability,
violence, and substance abuse.  Mark does not challenge any of these
findings on appeal.  The court’s findings concerning Mark’s relationship
with D.S. are well supported by the record, and they are in no way based on
factors outside Mark’s control.  
¶ 21.         We
turn next to Todd’s arguments.  Todd first asserts that the court failed
to appropriately assess the likelihood that he would be able to resume (or
begin, as the court found) parenting M.H. within a reasonable period of
time.  Citing In re B.M., 165 Vt. 331, 337, 682 A.2d 477, 480
(1996), Todd maintains that the court’s analysis was not forward-looking, and
the court erroneously concluded that a “reasonable period of time” for
reunification had already passed.  Todd also argues that the court made no
findings to support its conclusion on this point.  
¶ 22.         These
arguments are without merit.  As we have explained, to determine a child’s
best interests, the court must consider four statutory factors.  See 33
V.S.A. § 5114.  The most important factor in the court’s analysis is the
likelihood that the natural parent can resume his or her parental duties within
a reasonable period of time.  In re B.M., 165 Vt. at 336, 682 A.2d
at 480.  “The reasonableness of the time period is measured from the
perspective of the child’s needs, and may take account of the child’s young age
or special needs.”  In re C.P., 2012 VT 100,
¶ 30, 193 Vt. 29, 71 A.3d 1142 (citations omitted).  The
court’s inquiry must be “forward-looking,” that is, the court must consider a
parent’s “prospective ability to parent the child.”  In re B.M.,
165 Vt. at 337, 682 A.2d at 480.  Of course, past events are relevant in
this analysis.  Id.  “As long as the court applied the proper
standard, we will not disturb its findings on appeal unless they are clearly
erroneous, and we will affirm its conclusions if they are supported by the
findings.”  In re G.S., 153 Vt. 651, 652, 572
A.2d 1350, 1351 (1990) (mem.).  “We leave it to the sound
discretion of the family court to determine the credibility of the witnesses
and to weigh the evidence.”  In re A.F., 160 Vt.
175, 178, 624 A.2d 867, 869 (1993).
¶ 23.         This
is not a case, as Todd suggests, where the court “beg[ged]
the question” before it “by concluding that a reasonable period of time ended
years before the termination-of-parental-rights hearing.”  In re B.M.,
165 Vt. at 337, 682 A.2d at 480.  It is evident that the court engaged in
a forward-looking analysis, even if its choice of words suggested otherwise,
and the court’s conclusion that Todd cannot parent M.H. within a reasonable
period of time is amply supported by the court’s findings.  As set forth
above, M.H. is a young child who had been exposed to instability, screaming,
violence, and substance abuse for almost all of her life.  Given her age
and her traumatic past, she was in great need of stability and
permanence.  Father has been incarcerated for most of M.H.’s life due to
his own voluntary choices.  During the times that he was not incarcerated,
Todd exposed M.H. to instability, violence, and substance abuse.  Todd has
an extensive criminal history, including two domestic-assault convictions, and
the court expressed its well-founded concern that, given his history, Todd was
unlikely to stay out of jail or secure any stable housing or employment. 
The court also found that Todd had significant work to do in addressing his
domestic-violence issues, among other issues.  The court clearly
considered Todd’s present ability to parent.  Under the circumstances
recounted above, the court reasonably concluded that M.H. could not wait any
longer for Todd to learn how to parent upon his release from prison.  
¶ 24.         Todd
next argues that the court impermissibly based its decision on the fact that he
was incarcerated for most of M.H.’s life.  He suggests that the court
failed to evaluate his capacity to parent M.H. and D.S. and instead simply
wrote him off as “absent.”  In support of his position, he relies on cases
from other jurisdictions involving incarcerated parents.  Todd recites his
view of the evidence, and essentially asserts that he was doing the best he
could under the circumstances.  
¶ 25.         These
arguments are equally without merit.  The trial court thoroughly
considered Todd’s capacity to parent as reflected in the lengthy findings
recited above.  It applied the appropriate legal standard and it did not
rely on a presumption in reaching its conclusion.  See In re D.C.,
2012 VT 108, ¶ 22, 193 Vt. 101, 71 A.3d 1191 (recognizing that U.S. Supreme
Court in Santosky v. Kramer, 455 U.S. 745 (1982), did not dictate how
states should measure parental unfitness, but rather held that “whatever
measure of ‘unfitness’ a state requires to terminate parental rights must be
shown by clear and convincing evidence”).  Our law does not require, as
Todd posits, that the court “go beyond measures typically used in evaluating
the fitness of a non-incarcerated parent.”  Instead, Vermont law requires
the court to measure the “fitness” of any parent by considering four statutory best-interest
factors.  Id.  As we have explained, 
[t]hese
criteria do not attempt to determine whether a parent is a “good” person or is
generally fit to parent any child; rather, the critical question in a
termination proceeding is whether the parent is fit, or will be fit within a
reasonable period of time, to parent the particular child who is the subject of
the termination proceeding.  
 
Id.  In other words,
the question is not whether Todd has been “doing his best under the
circumstances,” but whether termination of his rights was in M.H.’s best
interests as defined by 33 V.S.A. § 5114.
¶ 26.         The
fact of father’s incarceration is a proper consideration in the court’s
analysis of father’s fitness pursuant to the statutory standard.  As
previously stated, our case law makes clear that a parent is responsible for
the behavior that leads to incarceration and for the consequences that come
with such incarceration.  See, e.g., In re B.M., 165 Vt. at 337,
340-42, 682 A.2d at 480, 482-83 (recognizing that father’s past circumstances,
including his incarceration, had affected parent-child relationship and were
relevant to whether father could resume a caregiving role); see also In re
K.F., 2004 VT 40, ¶ 12 (affirming
termination of father’s rights where father had not
been available as a parental resource to child for eleven months, and he
continued to be unavailable due to his incarceration).  The fact
that Todd has been incarcerated for most of M.H.’s life is certainly relevant
in assessing his relationship with M.H., his ability to parent M.H., and
whether he has played a constructive role in her life, and Todd’s incarceration
has a direct impact on his availability as a parental resource to M.H.  In
reaching its decision, the court recognized that, while incarcerated, Todd had
made all phone calls provided for by court order.  He had also taken
advantage of programming provided by the Department of Corrections, including
attending a presentation on shaken baby syndrome and a program about food and
nutrition.  He had been baptized as well.  According to Todd, the
evidence suggests that he availed himself of every opportunity to prepare
himself to parent the children.  While Todd believes the evidence shows
that he is capable of parenting M.H., the court concluded otherwise, and its
decision is well supported by the record.  
¶ 27.         None
of the cases cited by Todd persuade us to reach a contrary conclusion. 
First, the cases involve different statutory standards than the standard
applicable in Vermont.  Additionally, many, if not most, of the cases
address whether a parent’s incarceration, in and of itself, constitutes
“abandonment” for purposes of adoption or termination proceedings.  See,
e.g., In re B.W., 498 So. 2d 946, 947 (Fla. 1986) (considering whether
father, who was incarcerated, had “abandoned” his children as defined by state
law, and concluding that incarceration does not, as matter of law, constitute
abandonment); Murphy v. Vanderver, 349 N.E.2d 202, 203 (Ind. Ct. App.
1976) (holding that imprisonment alone does not establish, as a matter of law,
abandonment or desertion under state law so as to allow an adoption without
that parent’s consent); In re Daniel C., 480 A.2d 766, 768-69 (Me. 1984)
(rejecting notion that incarceration in and of itself constitutes abandonment
of child, but finding sufficient evidence that father, who was repeatedly
incarcerated, had willfully abandoned child and that the circumstances were
unlikely to change in a reasonable time); In re Staat, 178 N.W.2d 709,
712-13 (Minn. 1970) (concluding that imprisonment per se is not sufficient to
constitute abandonment).  Todd relies on language that relates to a
“willful abandonment” analysis.  It is in this context, for example, that
the Maine court stated that trial courts should “focus, not upon the usual
parental responsibility for physical care and support of a child, but upon the
parent’s responsibility to provide a nurturing parental relationship.”  Daniel
C., 480 A.2d at 769; see also In re Cody T., 2009 ME 95, ¶ 28, 979
A.2d 81 (quoting Daniel C., 480 A.2d at 769).  Of course, that
court also recognized that “[t]he fact of separation . . . cannot be ignored,”
and ultimately concluded that the incarcerated parent had willfully abandoned
his child.  Daniel C., 480 A.2d at 769. 
In any event, an evaluation of whether a parent has “willfully abandoned” a
child is not similar to an evaluation of the best-interest criteria applicable
here.  
¶ 28.         As
suggested above, even those courts that hold that incarceration alone does not,
as a matter of law, constitute abandonment recognize that incarceration is a
relevant factor in determining if abandonment has occurred.  See, e.g., W.T.J. v. E.W.R., 721 So. 2d 723, 725
(Fla. 1998) (stating that “[i]ncarceration is a fact which a trial court may
consider together with other facts to determine whether clear and convincing
evidence of abandonment exists,” and concluding that father’s commission of
violent crime during mother’s pregnancy, the foreseeable consequence of which was
lengthy term of imprisonment, was relevant and egregious conduct that could
support finding of abandonment); Staat, 178 N.W.2d at 713 (explaining
that fact of imprisonment may combine with other factors, such as parental
neglect and withholding of parental affection, so as to lend support to
abandonment finding).  
¶ 29.         To
the extent they are relevant, given the different statutory language at issue
and the focus on “abandonment” as opposed to other measurements of parental
fitness, these cases at best stand for the proposition that the fact that a
parent is incarcerated, standing alone, does not per se render that parent
unfit.  Todd suggests that the court here relied solely on the fact that
he was incarcerated in reaching its decision.  The record does not support
this argument.  As set forth above, the court properly evaluated the
effect of Todd’s incarceration with respect to the statutory best-interest
factors.  The court also considered Todd’s conduct when he was not
incarcerated, as well as his prospective ability to begin parenting M.H. 
The court did not err in its analysis.  
¶ 30.         Finally,
Todd argues that the court made erroneous findings that his mother knew that
her son-in-law was a sex offender.  He maintains that the court’s findings
rest on a “flawed interpretation” of the trial testimony.  In a related
vein, Todd argues that the court erred by refusing to consider placement or
custody with his mother as an alternative to termination.  He suggests
that the court failed to properly evaluate whether placement with her was in
the children’s best interests and complains that the court did not construe the
juvenile statutes to preserve familial relationships.
¶ 31.         These
arguments are without merit.   First, to the extent that Todd
suggests otherwise, we emphasize that the termination of Todd’s parental rights
is not dependent on the children’s placement options.  See In re S.B.,
174 Vt. 427, 428, 800 A.2d 476, 478 (2002) (mem.)
(explaining that a termination proceeding “is not a custody case” in which the
court must balance the respective advantages of different placement options,
but rather “a legislatively created . . . proceeding in which the court is
required to weigh specified statutory factors when determining whether to grant
a petition for termination of residual parental rights”); see also In re
S.W., 2008 VT 38, ¶ 13, 183 Vt. 610, 949 A.2d 442 (mem.) (rejecting father’s argument that court erred in terminating
his parental rights because court failed to make findings as to his recommended
kinship placements; question before court is whether children’s best interests
court warranted termination of father’s rights, not on an evaluation of
potential parental fitness of father’s relatives).  In any event, as
indicated above, the court did consider whether placement with Todd’s mother
was appropriate.  It concluded that such placement was not in the
children’s best interests, and that their best interests were instead served by
remaining in their preadoptive home, another kinship placement.  In
reaching its decision, the court did not “ignore[] the
rule that the [juvenile] statutes should be construed to preserve familial
relationships.”  As Todd recognizes, the court is not obligated to
“preserve the family” at the expense of a child’s best interests.  In any
event, we note that the children here were placed with a relative, Mark’s
sister.  The fact that Todd would have preferred placement with his mother
does not demonstrate error.  
¶ 32.         The
court set forth numerous findings in support of its conclusion that placement
with grandmother was not in the children’s best interests, and these findings
are supported by the record.  This includes the court’s findings that
grandmother allowed the children to have contact with her son-in-law even
though she knew that he was a sex offender.  The court could properly
reject grandmother’s contrary testimony as incredible given that she had
adopted her son-in-law’s infant daughter and had also filled out a
relief-from-abuse order against her son-in-law on the infant’s behalf.  We
note that the court identified numerous other reasons why grandmother was not
an appropriate placement, none of which Todd challenges on appeal.  We
find no error in the court’s decision.
           
Affirmed.
 

 


 


FOR THE COURT:


 


 


 


 


 


 
 


 


 


 


 


 


Chief
  Justice

 
 





* 
For the sake of convenience and clarity, we refer to each father by his first
name.